Title: To George Washington from Daniel of St. Thomas Jenifer, 20 November 1780
From: Jenifer, Daniel of St. Thomas
To: Washington, George


                        
                            My dear General
                            Annapolis Novr 20th 1780
                        
                        Major General Green delivered me Your Excellencys favor of the 23d Ulto. I thank you for introducing to my
                            acquaintance, a man, whose abilities as an officer, and whose politeness as a Gentleman entitles him to every mark of
                            respect and attention. And it is with pleasure, that I can assure you, that the Members of both Houses of Assembly (now
                            sitting) are disposed to comply with every requisition made by General Green, as far as may be in their power. But I
                            should flatter your Excely and deceive myself, were I to assure you that the number of men required of Maryld would be
                            raised. Her Line has been so often thinn’d, that it seems to me to be impracticable to fill it up without a draught; and
                            it is thought by Gentlemen from different parts of the State, that an attempt of this sort would occasion a revolt. This
                            mode must be attempted, or we must manumize & enlist Blacks.
                        What we shall do for Cloathing and Tents, God only knows, they are not at this time to be had, and our Bay is
                            in a manner blocked up; several vessels from Europe & the West Indies bound to Chesepeake Bay have been taken, and
                            & I fear many more dayly expected will meet with the like fate. The Lord of Hosts may be your Shield and the God of Jacob your refuge, is the most fervent prayer of Your Excellencys
                            affectionate friend and Obedient Servant
                        
                            Dan. of St Thos Jenifer
                        
                    